Exhibit 10.1

 

MATSON, INC. EXCESS BENEFITS PLAN

Amended and Restated Effective August 27, 2014

 

ARTICLE I

 

ESTABLISHMENT AND PURPOSE

 

1.01.                     Establishment of Plan.  Pursuant to a corporate
reorganization, Alexander & Baldwin, Inc., a Hawaii corporation incorporated in
1900 (“A&B”), became a wholly-owned subsidiary of Alexander & Baldwin
Holdings, Inc. (“Holdings”) and Holdings assumed all the liabilities under the
A&B Excess Benefits Plan.  On the Distribution Date (as defined below), Holdings
effected a spin-off distribution of its wholly-owned subsidiary A & B II, Inc.,
renamed Alexander & Baldwin, Inc. (“New A&B”) by distributing all of Holdings’
outstanding common stock in New A&B to Holdings’ shareholders.  At that time,
Holdings was renamed Matson, Inc. (the “Company”) and New A&B assumed that
portion of the liabilities under the Plan attributable to “New A&B Participants”
(as defined in the Employee Matters Agreement by and Between the Company and New
A&B dated as of June 8, 2012).  As plan sponsor, Holdings has adopted the
amended, renamed and restated Matson, Inc. Excess Benefits Plan (the “Plan”)
effective as of the Distribution Date.

 

1.02.                     Purpose of Plan.  It is the purpose of this Plan to
provide certain eligible executives with benefits equal to the benefits they
would receive under the Retirement Plan for Employees of Matson and the Matson
Individual Deferred Compensation and Profit Sharing Plan for Salaried
Non-Bargaining Employees as if certain amendments to those plans did not apply
to certain Participants, and certain limitations under the Internal Revenue Code
of 1986, as amended, did not apply.  The Plan is intended to be exempt from the
participation, vesting, funding, and fiduciary requirements of Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), pursuant
to Sections 201(2), 301(3) and 401(1) of ERISA.

 

ARTICLE II

 

DEFINITIONS

 

The following terms have the meanings indicated:

 

2.00.                     “Actuarial Equivalent” means a form of benefit
differing in time period, or manner of payment from a specified benefit provided
in the Plan, but having the same present value when determined in accordance
with generally accepted actuarial practice and the rules contained in Appendix B
of this Plan.

 

2.01.                     “Administrator” means the person specified in
Section 5.01.

 

2.02.                     “Beneficiary” means the person or persons designated
by the Participant as such in accordance with the provisions of
Section 4.01(d) and to whom the benefit, if any, provided for in
Section 4.01(c) is payable.

 

1

--------------------------------------------------------------------------------


 

2.03.                     “Board of Directors” means the Board of Directors of
Matson.

 

2.04.                     “Code” means the Internal Revenue Code of 1986, as
amended.

 

2.05.                     “Committee” means the Compensation Committee of the
Board of Directors.

 

2.06.                     “Distribution Date” shall mean June 29, 2012, or such
later date as Holdings distributes its interest in New A&B to Holdings’
shareholders.

 

2.07.                     “Employer” means Matson or the entity for whom
services are performed and with respect to whom the legally binding right to
compensation arises, and all entities with whom Matson would be considered a
single employer under Section 414(b) of the Code; provided that in applying
Section 1563(a)(1), (2), and (3) of the Code for purposes of determining a
controlled group of corporations under Section 414(b) of the Code, the language
“at least 50 percent” is used instead of “at least 80 percent” each place it
appears in Section 1563(a)(1), (2), and (3) of the Code, and in applying
Treasury Regulation § 1.414(c)-2 for purposes of determining trades or
businesses (whether or not incorporated) that are under common control for
purposes of Section 414(c) of the Code, “at least 50 percent” is used instead of
“at least 80 percent” each place it appears in Treasury Regulation § 1.414(c)-2;
provided, however, “at least 20 percent” shall replace “at least 50 percent” in
the preceding clause if there is a legitimate business criteria for using such
lower percentage.

 

2.08.                     “Fair Market Value” means, with respect to the per
share valuation of A&B common stock on any relevant date, the mean between the
highest and lowest selling prices per share of A&B common stock on such date, as
quoted on the Nasdaq National Market or the NYSE (or any successor system), as
applicable.  Should A&B common stock become traded on a national securities
exchange, then the Fair Market Value per share shall be the mean between the
highest and lowest selling prices on such exchange on the date in question, as
such prices are quoted on the composite tape of transactions on such exchange. 
If there is no reported sale of A&B common stock on the Nasdaq National Market
or the NYSE (or any successor system), as applicable, on the date in question,
then the Fair Market Value shall be the mean between the highest and lowest
selling prices on the Nasdaq National Market or the NYSE (or any successor
system), as applicable, on the last preceding date for which such quotation
exists.

 

2.09.                     “Identification Date” means each December 31.

 

2.10.                     “Key Employee” means a Participant who, on an
Identification Date, is:

 

(i)                                     An officer of Matson having annual
compensation greater than the compensation limit in Section 416(i)(1)(A)(i) of
the Code, provided that no more than fifty officers of Matson shall be
determined to be Key Employees as of any Identification Date;

 

(ii)                                  A five percent owner of Matson; or

 

2

--------------------------------------------------------------------------------


 

(iii)                               A one percent owner of Matson having annual
compensation from Matson of more than $150,000.

 

If a Participant is identified as a Key Employee on an Identification Date, then
such Participant shall be considered a Key Employee for purposes of the Plan
during the period beginning on the first April 1 following the Identification
Date and ending on the next March 31.  For purposes of this Section 2.10 only
and for determining whether a Participant is a Key Employee, “Matson” shall mean
Matson and its affiliates that are treated as a single employer under
Section 414(b) or (c) of the Code, and for purposes of determining whether a
Participant is a Key Employee, Treasury Regulation § 1.415(c)-2(d)(4) shall be
used to calculate compensation.

 

2.11.                     “Matson” means Matson, Inc., a Hawaii corporation.

 

2.12.                     “Matson Master Trust Agreement” means the Matson
Retirement and Pension Trust Agreement, as amended from time to time.

 

2.13.                     “Matson Retirement Plan” means the Retirement Plan for
Employees of Matson, as amended from time to time.

 

2.14.                     “Matson Profit Sharing Plan” means the Matson
Individual Deferred Compensation and Profit Sharing Plan for Salaried
Non-Bargaining Employees, as amended from time to time.

 

2.15.                     “Participant” means an eligible employee selected by
the Administrator pursuant to Section 3.02.

 

2.16.                     “Plan” means this Matson, Inc. Excess Benefits Plan,
as amended from time to time.

 

2.17.                     “Section 16 Insider” means any Participant who is, at
the time of the relevant determination or was at any time within the immediately
preceding six (6) months, an officer or director of the Employer subject to the
short-swing profit restrictions of Section 16(b) of the Securities Exchange Act
of 1934, as amended.

 

2.18.                     “Separation from Service” means termination of
employment with the Employer, other than due to death.  A Participant shall be
deemed to have experienced a Separation from Service if the Participant’s
service with the Employer is reduced to an annual rate that is less than fifty
percent of the services rendered, on average, during the immediately

 

2.19.                     preceding three full years of employment with the
Employer (or if employed by the Employer less than three years, such lesser
period).

 

3

--------------------------------------------------------------------------------


 

ARTICLE III

 

ELIGIBILITY AND PARTICIPATION

 

3.01.                     Eligibility.  Effective January 1, 2012, any salaried
non-bargaining unit employee of the Employer who is a participant in the Matson
Retirement Plan or the Matson Profit Sharing Plan and who is part of a select
group of management employees or highly compensated employees shall be eligible
to participate in this Plan.  Prior to January 1, 2012, an employee who was
eligible for cash balance formula benefits under the Matson Retirement Plan was
not eligible for benefits described under Section 4.01.

 

3.02.                     Participation.  Participants in this Plan shall be any
eligible employees who have been assigned a salary grade of thirty eight (38) or
above under the Employer’s salary administration program.  In addition, the
Administrator shall have the exclusive and unfettered discretion to select
additional Plan Participants from among eligible employees.  A Participant in
this Plan shall remain as such until the date he ceases to satisfy the
participation requirements in the first sentence of this Section 3.02, until the
date upon which the Participant experiences a Separation from Service for any
reason or until such earlier time as may be specified by the Administrator.

 

ARTICLE IV

 

BENEFITS

 

4.01.                     Pension Benefits.

 

(a)                                 Entitlement to Pension Benefits.  Except as
provided in Section 4.01(c) below, a Participant who was hired, rehired or
transferred to salaried, non-bargaining unit employment prior to January 1, 2008
and never accrued a cash balance formula benefit under the Matson Retirement
Plan shall receive a pension benefit described in paragraph (1) below.  A
Participant who was hired, rehired or transferred to salaried, non-bargaining
unit employment prior to January 1, 2008 and began accruing a cash balance
formula benefit under the Matson Retirement Plan effective January 1, 2012 and
has not received payment of his benefit described under Section 4.01, shall
receive a pension benefit equal to the sum of the amounts described in
paragraphs (1) and (2) below.  A Participant who was hired, rehired or
transferred to salaried, non-bargaining unit employment on or after January 1,
2008 and is not described in the preceding sentence shall receive a pension
benefit described in paragraph (3) below. A Participant who was hired, rehired
or transferred to salaried, non-bargaining unit employment prior to January 1,
2008, was not in covered employment on January 1, 2012, but returned to covered
employment prior to receiving payment of his benefit under Section 4.01, shall
receive a pension benefit equal to the sum of the amounts described in
paragraphs (1) and (3) below.  Except as otherwise provided in Sections
4.01(c) and 6.02(a), for purposes of paragraphs (1), (2) and (3) below, all
determinations shall be made as of the first day of the month following the
Participant’s date of Separation from Service.  In addition, the amount of the
pension benefit determined under paragraph (1) below shall be the Actuarial
Equivalent lump sum payment.

 

4

--------------------------------------------------------------------------------


 

(1) One hundred percent of the difference between (A) the traditional pension
benefit to which the Participant is entitled under the Matson Retirement Plan
(based on the accrued benefit as of December 31, 2011) determined without regard
to limitations imposed by the Code and determined by including as part of the
Participant’s monthly compensation all deferred base salary and all deferred
incentive awards under the Alexander & Baldwin, Inc. One-Year Performance
Improvement Incentive Plan) and the Alexander & Baldwin, Inc. Annual Incentive
Plan (and, with respect to Participants listed in Appendix A to this Plan,
without regard to amendments in the benefit formula after December 31, 1988,
unless such amendments would produce a higher benefit (but excluding
compensation and years of credited benefit service earned after December 31,
2011)) and (B) the traditional pension benefit to which the Participant is
entitled under the Matson Retirement Plan (based on the accrued benefit as of
December 31, 2011) determined solely based on terms of such plan without the
modifications described above in this paragraph (1).

 

(2) One hundred percent of the difference between (A) the cash balance account
to which the Participant is entitled under the Matson Retirement Plan determined
without regard to limitations imposed by the Code and determined by including as
part of the Participant’s compensation all deferred base salary and all deferred
incentive awards under the Alexander & Baldwin, Inc. One-Year Performance
Improvement Incentive Plan) and the Alexander & Baldwin, Inc. Annual Incentive
Plan and (B) the cash balance account to which the Participant is entitled under
the Matson Retirement Plan determined solely based on terms of such plan without
the modifications described above in this paragraph (2).

 

(3) One hundred percent of the difference between (A) the cash balance account
the Participant would have accrued under the Matson Retirement Plan if he were
hired on the later of the date he became a salaried, non-bargaining unit
employee or January 1, 2012, determined without regard to limitations imposed by
the Code and determined by including as part of the Participant’s compensation
all deferred base salary and all deferred incentive awards under the Alexander &
Baldwin, Inc. One-Year Performance Improvement Incentive Plan) and the
Alexander & Baldwin, Inc. Annual Incentive Plan and (B) the Participant’s cash
balance account he would have accrued under the Matson Retirement Plan if he
were hired on the later of the date he became a salaried, non-bargaining unit
employee or January 1, 2012, determined solely based on terms of such plan
without the modifications described in clause (A) above in this paragraph (3).

 

(b)                                 Payment of Pension Benefits Other Than Death
Benefits.  A Participant’s vested pension benefit under this Plan, other than
the benefits described in Section 4.01(c) below, shall be a lump sum payment,
payable within 60 days following the Participant’s Separation from Service,
equal to the amount determined under Section 4.01(a) above.  The Administrator
retains the sole discretion to determine when during such 60-day period the
payment will be made and, in no event, will the Participant have any right to
designate the taxable year in which such payment is made.

 

Notwithstanding any other provision in this Article IV to the contrary, any
distribution scheduled to be made upon Separation from Service to a Participant
who is identified as a Key Employee as of the date he experiences a Separation
from Service shall be delayed for a

 

5

--------------------------------------------------------------------------------


 

minimum of six months following the Participant’s Separation from Service.  Any
payment to a Key Employee delayed under this Section 4.01(b) shall be made on
the first business day after the six-month anniversary of the Participant’s
Separation from Service and such payment shall be credited with interest at a
rate computed using 120% of the short-term applicable federal rate for a
semi-annual compounding period under Section 1274(d) of the Code, applicable for
the month in which the Participant’s Separation from Service occurs, provided
that such interest rate shall not exceed 120% of the long-term applicable
federal interest rate under Section 1274(d) of the Code.  The identification of
a Participant as a Key Employee shall be made by Matson, in its sole discretion,
in accordance with Section 2.10 of the Plan and sections 416(i) and 409A of the
Code and the regulations promulgated thereunder.

 

In the event that a Participant, who is also a Key Employee, dies prior to the
expiration of the six-month delay period described in this Section 4.01(b), the
benefit which would have been otherwise distributed to the deceased Participant
shall be distributed to the Participant’s Beneficiary within 60 days following
the Participant’s death.  The Administrator retains the sole discretion to
determine when during the 60-day period the payment will be made.

 

(c)                                  Entitlement to Alternate Death Benefits. 
In the event that a Participant dies prior to a Separation from Service, such
Participant’s Beneficiary shall be entitled to a death benefit determined under
this Section 4.01(c) in lieu of any other benefit provided by this Plan.

 

(1)                                 The amount of the benefit provided by this
Section 4.01(c) shall equal the lump sum payment, if any, to which the
Participant would have been eligible if he had experienced a Separation from
Service, immediately prior to his death.

 

(2)                                 The amount in Section 4.01(c)(1) above shall
be determined by assuming the Participant elected a single life annuity form of
payment for the traditional pension benefit and a lump sum for the cash balance
account.

 

(3)                                 Payment of this benefit shall be made in a
lump sum payment to the Beneficiary as soon as practicable after the death of
the Participant; provided, however, that such payment shall not be made later
than 60 days following the Participant’s death.  The Administrator retains the
sole discretion to determine when during the 60-day period the payment will be
made.  A Beneficiary may not, under any circumstances, change the time and form
of the payment of this benefit.

 

(d)                                 Beneficiary Designation.  Each Participant
shall, at the time he becomes a Participant, designate one or more persons as
his Beneficiary for purposes of Section 4.01(c).  The designation shall be made
in the form prescribed by the Administrator and shall become effective when
filed with the Administrator.  The form must be received by the Administrator
prior to the Participant’s death.  A Participant may from time to time change
his Beneficiary by filing a new designation form with the Administrator.  Should
the Participant die without having any effectively-designated surviving
Beneficiary, then the Beneficiary shall be the spouse of the Participant, if
then living.  If there is no surviving spouse, then the Beneficiary shall be the
Participant’s children then living.  If there are no living children, then the
Beneficiary shall be the estate of the Participant.

 

6

--------------------------------------------------------------------------------


 

4.02.                     Defined Contribution Benefits.

 

(a)                                 Entitlement to Defined Contribution
Benefits.  A Participant’s defined contribution benefit under this Plan shall
equal the balance to the Participant’s credit in the account maintained under
Section 4.03.

 

No amount shall be credited to a Participant’s account for a year unless the
Participant is a participant in the Matson Profit Sharing Plan for that year.

 

(b)                                 Payment of Defined Contribution Benefits. 
Except as provided in the next sentence, a Participant’s defined contribution
benefits shall be paid in a lump sum as soon as practicable following the
Participant’s Separation from Service; provided, however, that such payment
shall not be made later than 60 days following the Participant’s Separation from
Service.  The Administrator retains the sole discretion to determine when during
the 60-day period the payment will be made.  Notwithstanding any other provision
in this Article IV to the contrary, any distribution scheduled to be made upon
Separation from Service to a Participant who is identified as a Key Employee as
of the date he experiences a Separation from Service shall be delayed for a
minimum of six months following the Participant’s Separation from Service.  Any
payment to a Key Employee delayed under this Section 4.02 shall be made, with
interest computed at the rate set forth in Section 4.01(b) of this Plan, on the
first business day after the six-month anniversary of the Participant’s
Separation from Service.  The identification of a Participant as a Key Employee
shall be made by Matson in accordance with Section 2.10 of the Plan and Sections
416(i) and 409A of the Code and the regulations promulgated thereunder.

 

4.03.                     Maintenance of Accounts.  The Administrator shall
establish and maintain an individual account for each Participant.  The
Administrator shall annually credit to a Participant’s account as of the end of
each year an amount equal to the difference between (i) the employer
contribution and forfeitures that would have been allocated to such
Participant’s account under the Matson Profit Sharing Plan with respect to such
year were such allocation to be made without regard to the limitations of
Sections 401(a)(17) and 415 of the Code and (ii) the amount actually allocated
to such Participant’s account after having taken such limitations into account. 
For the purposes of this Plan, the benefit to which the Participant is entitled
under the Matson Profit Sharing Plan shall be determined by including as part of
the Participant’s compensation all deferred base salary.  Subject to the
provisions stated below, and pursuant to procedures determined by the Committee,
or by the committee or individual(s) to which such authority is delegated, the
Participant may make an election (“Conversion Election”) to have all or any
portion of the amount that is credited to his account, converted into common
stock-equivalent units which will be valued from time to time on the basis of
the Fair Market Value of A&B common stock.  Notwithstanding the foregoing,
effective February 1, 2012, a Participant may not make a Conversion Election
with respect to amounts credited to his account under the Plan, and all existing
common stock equivalent units in a Participant’s account will be converted to
cash credits equal to the Fair Market Value of an equivalent number of shares of
common stock as of the first day of the month after all affected Participants
are notified of such conversion or such later date as required by any applicable
securities laws (the “Conversion Date”).  Effective as of the Conversion Date,
the portion of a Participant’s account so converted to cash credits shall begin
to earn interest in accordance with paragraph (a) below and shall cease earning
dividend-equivalent credits in accordance with paragraph (b) below.

 

7

--------------------------------------------------------------------------------


 

From time to time, the value of each account shall be adjusted to reflect an
investment return on the balance credited to such account, and such value and
adjustments periodically shall be communicated to each Participant.  Such
periodic valuation shall be made as follows:

 

(a)                                 Profit Sharing Cash Account. The portion of
the Participant’s account valued in cash shall be credited with interest,
compounded annually, at an annual rate equal to 1% above the New York Federal
Reserve Bank discount rate in effect as of the date interest is computed and
credited.  Interest shall be computed and credited as of such date and on such
account balance as specified by the Administrator.  In the absence of such
specifications, interest shall be credited and computed as of January 1 of each
year on the balance of the account on the preceding January 1 or, if payments
have been made out of an account during the preceding year, on the average
balance of that account during the preceding year.

 

(b)                                 Common Stock-Equivalent Units

 

(1)                                 The common stock-equivalent units will be
credited, at the time dividends are paid on outstanding shares of A&B common
stock, with an amount (“dividend-equivalent credits”) equal to the dividends
which otherwise would be paid if the number of common stock-equivalent units in
the Participant’s account were actually outstanding shares of A&B common stock.

 

(2)                                 Dividend-equivalent credits will be applied
in the manner of a dividend reinvestment plan to purchase additional common
stock-equivalent units valued at Fair Market Value on the applicable dividend
payment date.

 

(3)                                 Pursuant to procedures determined by the
Committee, or by the committee or individual(s) to which such authority is
delegated, a Participant may elect to have all or a portion of the Participant’s
common stock-equivalent units converted into cash on the basis of the Fair
Market Value (at date of conversion) of the shares of A&B common stock
represented by such units; provided, however, that Participants may not make
such an election if they are Section 16 Insiders at the time of such election. 
Any portion so converted to cash shall begin to earn interest in accordance with
paragraph (a) above, and shall stop earning dividend-equivalent credits.

 

(4)                                 Any common stock-equivalent units credited
to a Participant’s account shall automatically be converted into cash, on the
basis of the Fair Market Value (at the date of conversion) of the shares of A&B
common stock represented by such units, upon the Participant’s Separation from
Service with the Employer for any reason.  Any amounts so converted to cash
shall begin to earn interest in accordance with paragraph (a) above.

 

The account of each Participant shall be entered on the Employer’s books as a
liability, payable when due out of general assets.  Participant accounts shall
not be funded by any trust or insurance contract; nor shall any assets be
segregated or identified with any such account; nor shall any property or assets
be pledged, encumbered, or otherwise subjected to a lien or security interest
for payment of benefits.

 

8

--------------------------------------------------------------------------------


 

4.04.                     Vesting of Benefits.  Except as otherwise provided in
Section 6.02(a), all pension benefits under Section 4.01 of the Plan shall be
contingent and forfeitable unless and until they vest in accordance with the
vesting provisions of the Matson Retirement Plan, and all defined contribution
benefits under Section 4.02 of the Plan shall be contingent and forfeitable
unless and until they vest in accordance with the vesting provisions of the
Matson Profit Sharing Plan that are applicable to the Participant’s profit
sharing account.

 

ARTICLE V

 

ADMINISTRATION OF THE PLAN

 

5.01.                     Administrator.  The Administrative Committee appointed
by the Board of Directors (or such other committee as may be appointed from time
to time by the Board of Directors) shall be the “Administrator” of this Plan. 
The Administrator shall have full authority to administer the Plan.  The
Administrator shall have all of the powers granted by the Matson Retirement Plan
or the Matson Master Trust Agreement to the plan administrator of the Matson
Retirement Plan, and shall be subject to the same selection procedures and
limitations of authority.  The Administrator shall employ the same claims
procedure applicable under the Matson Retirement Plan.

 

5.02.                     Authority.  In determining whether to approve or deny
any claim or any appeal from a denied claim, the Administrator shall exercise
its sole and discretionary authority to interpret the Plan and the facts
presented with respect to the claim, and its discretionary authority to
determine eligibility for benefits under the Plan.  Any approval or denial shall
be final and conclusive upon all persons.

 

5.03.                     Exhaustion of Remedies.  No action at law or equity
shall be brought to recover benefits under the Plan unless the action is
commenced within three (3) years after the occurrence of the loss for which a
claim is made.  Except as required by applicable law, no action at law or equity
shall be brought to recover a benefit under the Plan unless and until the
claimant has: (a) submitted a claim for benefits, (b) been notified by the
Administrator that the benefits (or a portion thereof) are denied, (c) filed a
written request for a review of denial with the Administrator, and (d) been
notified in writing that the denial has been affirmed.

 

ARTICLE VI

 

AMENDMENT AND TERMINATION

 

6.01.                     Authority of the Committee.  The right to amend,
modify, partially terminate, or completely terminate this Plan shall be reserved
to the Committee.  However, no amendment, modification or termination shall
reduce retroactively the accrued benefits of any Participant under this Plan.

 

9

--------------------------------------------------------------------------------


 

6.02.                     Change In Control.

 

(a)                                 Termination, Vesting and Payment.  Upon the
occurrence of a Change In Control, as defined in Section 6.02(b), the Plan shall
immediately and automatically terminate.  Upon such a termination, the interest
of each Participant employed by the Employer with respect to which the Plan has
been terminated shall become non-forfeitable and immediately due and payable. 
Each such Participant shall receive, within thirty days of such termination, a
lump sum payment in an amount equal to the sum of (i) the balance of his
individual account as described in Sections 4.02 and 4.03 and (ii) the pension
benefit described under Section 4.01(a) of the Plan, all determined as of the
date of the Change In Control.  If the terms of such Change In Control provide,
as a prerequisite to the consummation of the Change In Control, that the
employer responsibilities under this Plan are to be assumed by the successor
organization, then the Plan shall not terminate and no lump sum payment shall be
made to any Participant.  In any such case, however, the interest of each
Participant shall become non forfeitable at the date of such Change In Control.

 

(b)                                 Definition of Change In Control.  For
purposes of this Section 6.02, a “Change In Control” means with respect to
Matson a “change in the ownership or effective control of a corporation, or a
change in the ownership of a substantial portion of the assets of a corporation”
as defined in Section 409A of the Code and the final regulations and any
guidance promulgated thereunder.

 

ARTICLE VII

 

MISCELLANEOUS PROVISIONS

 

7.01.                     Benefits Non-Assignable.  No Participant or
Beneficiary, or any other person having or claiming to have any interest of any
kind or character in or under this Plan or in any payment therefrom shall have
the right to sell, assign, transfer, convey, hypothecate, anticipate, pledge or
otherwise dispose of such interest (except for a qualified domestic relations
order); and to the extent permitted by law, such interest shall not be subject
to any liabilities or obligations of the Participant or to any bankruptcy
proceedings, creditor claims, attachment, garnishments, execution, levy or other
legal process against such Participant or his property.

 

7.02.                     Controlling Law.  This Plan shall be construed,
administered, and governed in all respects in accordance with the laws of the
State of Hawaii except as otherwise provided in ERISA.  The Plan shall also be
construed in a manner that is consistent and compliant with Section 409A of the
Code, and any regulations promulgated thereunder.  Any provision that is
noncompliant with Section 409A of the Code is void or deemed amended to comply
with Section 409A of the Code.  The Employer does not guarantee or warrant the
tax consequences of the Plan, and the Participants shall in all cases be liable
with respect to any taxes due under the Plan.

 

10

--------------------------------------------------------------------------------


 

7.03.                     Not an Employment Contract.  The adoption and
maintenance of this Plan shall not be deemed to confer on any Participant any
right to continue in the employ of the Employer, and shall not be deemed to
interfere with the right of the Employer to discharge any person, with or
without cause, or treat any person without regard to the effect that such
treatment might have on the person as a Plan Participant.

 

7.04.                     Gender and Number.  Any masculine pronouns used herein
shall refer to both men and women, and the use of any term herein in the
singular may also include the plural unless otherwise indicated by context.

 

7.05.                     Severability.  If any provision of this Plan is held
invalid or unenforceable by a court of competent jurisdiction, all remaining
provisions shall continue to be fully effective.

 

7.06. Binding Agreement.  This Plan shall be binding upon and inure to the
benefit of the Employer, its successors and assigns, and the Participants and
their heirs, executors, administrators and legal representatives.

 

IN WITNESS WHEREOF, Matson, Inc. has caused this Plan to be executed on its
behalf by its duly authorized officers, effective as of August 27, 2014.

 

 

 

MATSON, INC.

 

 

 

 

 

 

 

By

/s/ Yolanda V. Gonzalez

 

 

Its: Vice President

 

 

 

 

 

 

 

By

/s/ Peter T. Heilmann

 

 

Its: Senior Vice President &

 

 

Chief Legal Officer

 

11

--------------------------------------------------------------------------------


 

APPENDIX A

 

1.                                      G. Y. Nakamatsu

 

12

--------------------------------------------------------------------------------


 

APPENDIX B

 

Rules For Determining Lump Sum Benefits

 

When the terms of this Plan require the determination of a lump sum payment
(other than a lump sum attributable to a cash balance account) which is the
Actuarial Equivalent of any benefit provided by this Plan, the following
rules shall apply to the calculation of such lump sum payment:

 

1.                                      The mortality table used shall be the
mortality table then in use by the Matson Retirement Plan for the purpose of
determining lump sum payments to participants of such plan who are entitled to
such payments.

 

2.                                      The discount rate shall be the after-tax
equivalent of the discount rate then in use by the Matson Retirement Plan for
the purpose of determining lump sum payments to participants of such plan who
are entitled to such payments.  The after-tax equivalent rate shall be
determined by multiplying discount rate in use by the Matson Retirement Plan by
the excess of 100% over the effective marginal tax rate declared by the
Committee.

 

3.                                      The Committee shall declare the
effective marginal tax rate at the beginning of each calendar year.

 

4.                                      The effective marginal tax rate shall
apply to lump sum payments made at any time during such calendar year and may
not be changed during the year.

 

5.                                      For a Participant who elects to commence
pension benefits from the Matson Retirement Plan on the first day of the month
following his Separation from Service under an annuity form of payment, the lump
sum payment shall be based on the same annuity form of payment.  For a
Participant who elects to commence pension benefits from the Matson Retirement
Plan on the first day of the month following his Separation from Service under
the lump sum form of payment, the lump sum payment from this Plan shall be based
on the single life annuity form of payment.  For a Participant who does not
elect to commence pension benefits from the Matson Retirement Plan on the first
day of the month following his Separation from Service, the lump sum payment
shall be based on the single life annuity form of payment.

 

6.                                      If the terms of the Plan provide for a
benefit such that if it were paid as a monthly benefit it could have commenced
at more than one future date, then for purposes of calculating the lump sum that
is the Acturial Equivalent of such benefit, it shall be deemed that the benefit
would have commenced at the earliest possible date.

 

7.                                      The early retirement reduction factors,
if any, used to calculate the lump sum which is the Actuarial Equivalent of the
benefit provided by the provisions of Section 6.02(a) as a result of a Change In
Control, shall be the factors applicable to Participants of the Matson
Retirement Plan who terminate employment after attaining eligibility for early
retirement regardless of the Participant’s age as of the Change In Control date.

 

13

--------------------------------------------------------------------------------